Case 1:19-cv-02718-ALC Document 11 Filed 06/12/19 Paggd gh
DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED: Liz zeta
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

x
VICTOR LOPEZ, individually and on
behalf of others similarly situated,
Plaintiff, 19-CV-2718 (ALC)
. ORDER
-against- —
30 KENMARE HOTEL, INC.,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made

within thirty (30) days.

SO ORDERED.
Dated: June 12, 2019 } / (Lae
New York, New York [Abit Q)—~

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
